[Cite as State v. Bracey, 2017-Ohio-4334.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                     SANDUSKY COUNTY


State of Ohio                                    Court of Appeals No. S-16-025

        Appellee                                 Trial Court No. 15 CR 792

v.

Karnell L. Bracey                                DECISION AND JUDGMENT

        Appellant                                Decided: June 16, 2017

                                             *****

        Timothy F. Braun, Sandusky County Prosecuting Attorney, for appellee.

        James L. Reinheimer, for appellant.

                                             *****

        SINGER, J.

        {¶ 1} This matter is before the court on the request to withdraw pursuant to Anders

v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), filed by appellant’s

appointed counsel, James L. Reinheimer.
       {¶ 2} Counsel failed to include the entire record from the court below. Therefore,

the record is insufficient for us to conduct a full examination of the proceedings and

decide if the appeal is indeed frivolous, pursuant to Anders. See id. at 744; see also State

v. Duncan, 57 Ohio App.2d 93, 385 N.E.2d 323 (8th Dist.1978). As a result, we grant

James L. Reinheimer’s request to withdraw as counsel for appellant, and Karin Coble,

316 N. Michigan Street, Suite 600, Toledo, Ohio, 43604, is appointed to represent

appellant for purposes of this appeal.

       {¶ 3} Appellant’s newly appointed counsel is to submit an original brief on the

matter, and is granted 20 days from the date of this order to file an amended praecipe.

The record is ordered to be filed 23 days from the date the amended praecipe is filed.

Thereafter, briefing shall proceed pursuant to App.R. 18.


                                                                            Motion granted.



Mark L. Pietrykowski, J.                        _______________________________
                                                            JUDGE
Arlene Singer, J.
                                                _______________________________
James D. Jensen, P.J.                                       JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE




2.